                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


STEVEN CHARLES BRITTON,                           Case No. 6:19-cv-00007-YY

              Plaintiff,                         ORDER FOR PAYMENT OF ATTORNEY
                                                 FEES PURSUANT TO EAJA
                 vs.

COMMISSIONER,
Social Security Administration,

              Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $6,797.65 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct.

2521, 2527 (2010), the award shall be made payable to Katherine Eitenmiller, HARDER,

WELLS, BARON & MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt

to the Government through the federal treasury offset program. If Plaintiff has such debt, the
check for any remaining funds after offset shall be made out to Plaintiff and mailed to counsel’s

office at the address provided above. There are no costs or expenses to be paid herein.
                     2nd           April
        Dated this _____ day of ____________ 2020.

                                                 /s/ Youlee Yim You
                                             _______________________________________
                                             YOULEE YIM YOU
                                             United States Magistrate Judge
Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
